PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/615,472
Filing Date: 6 Feb 2015
Appellant(s): MURPHY, William, S.



__________________
Abhay A. Watwe 
(Reg. No. 59,461)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 10, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 31, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following grounds of rejection are applicable to the appealed claims.
 (2) Response to Argument
Appellant argues that the claims are not directed to an abstract idea. 
In response, examiner states that receiving/processing and transmitting data is a method that can be done by a human using generic computer components under certain method of organizing human activity sales activities or behavior and business relations. The recited additional elements (processor, destination device, memory, API) in claims 1-21 are recited in a generic way that amounts no more than mere instructions to apply the exception using generic computer components. Representative claim 1’s optional (“when necessary”) conversion is akin to converting Spanish language to English language and optionally performing such conversions on generic computer components does not render the process any less abstract. Moreover, the determination of whether the claimed limitation falls under an abstract idea is based on whether the activity itself falls within one of the sub-groupings.  The specification explicitly recites the primarily marketing and sales goals of the invention in paragraphs [003]-[006] (“need for businesses to creatively receive, route and distribute digital information related to a particular product”, “deliver specific targeted digital assets or 
Appellant argues that the step of independent claim 1 “converting when necessary the digital asset from a current format to a compatible format for the selected destination device” is not an abstract idea. 
In response, Examiner maintains that the optional “converting” step is properly categorized as part of the identified abstract idea. Similar functional limitations absent technical details are routinely found abstract by the courts.  For example, in Univ. of Fla. Research Found., Inc. v. Gen. Elec. Co., the court concluded that “converting said physiologic treatment data from a machine specific format into a machine independent format within a computing device remotely located from said bedside machines” was considered part of the abstract idea. 916 F.3d 1363, 1368 (Fed. Cir. 2019). According to the court’s decision presented previously the converting step of the present invention is also properly considered as part of the abstract idea. Therefore, the claims are directed to an abstract idea. 
Appellant argues that the claims integrate any alleged abstract idea into a practical application. 
In response, examiner states that the October 2019 guidance recites “the specification should be evaluated to determine if the disclosure provides sufficient See Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019). As discussed above, the steps of selecting the user device and optionally converting the digital asset merely describe the identified abstract idea and do not solve any problem specifically arising from technology. 
Appellant also argues that the claims are similar to Example 45. However, the present invention does not recite a physical product being transformed and further doesn’t control the actual operation of a delivery device.  The present invention just transmits a signal to a destination device – it does not cause any particular operation to occur in response to the receiving of the transmission akin to “open(ing) the mold and eject(ing) the molded polyurethane from the mold.”  Therefore, claims 1-21 are ineligible under 35 USC 101 prong 2.
 Appellant argues that the claims recite significantly more than the alleged abstract idea. 
Alice Corp. analysis.  As discussed above, the “selecting” and optional “converting” steps were identified as part of the abstract idea.  Whether such functions are well-understood, routine, or conventional is irrelevant to the 2B analysis because “a claim for a new abstract idea is still an abstract idea.”  Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016).  Appellant’s contention is tantamount to arguing that the abstract idea is significantly more than itself.  To the extent that data is transmitted over a network responsive to the abstract application of logic to data, such steps are considered to be well-known, routine and conventional according as evidenced by MPEP 2106.05(d)(II) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).” 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZEINA ELCHANTI/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/JOHN P GO/Primary Examiner, Art Unit 3686     
                                                                                                                                                                                                   /JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.